DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I – Figures 7-9;
Species II – Figures 10-12;
Species III – Figures 13-14. 
The species are independent or distinct because Species I requires the injector plate, catalyst and manifold being annular about the convergent section of the nozzle of the rocket engine, wherein Species II requires the injector plate and catalyst being disc shaped with the apertures parallel to the longitudinal axis of the rocket engine and Species III requires the injector plate and catalyst being annular located at the forward end of the combustion chamber. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-6, 14 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Benoit Malouin on 13 May 2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-3, 5-10 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner wall being radially inward of the radially outer wall, of Claim 15, while the inner wall defining an inlet connected to an oxidizer source, of Claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 7 show(s) modified forms of construction in the same view.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1204 in line Page 23, Paragraph 111, Line 3.
The drawings are objected to because Figure 9 is describes as being a cross-sectional view of Figure 7 however it is unclear how the injector plate, 822, which is shown as an annular tube in Figure 9 is oriented such that the longitudinal axis oriented as shown in Figure 9 as it appears to conflict with Figure 7.  
Figure 19 is objected under 35 CFR 1.83 because the numerals associated with the boxes (or circles) are not indicative as to what said symbol represents. Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element 1602 is a processing unit, therefore it is suggested that applicant labels box 1602 – processing unit --. Examples of clearly labeled block diagrams may be found in .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0096, Line 2 “catalyst catalyst 716” should be “catalyst 716”.
Paragraph 0100, Line 2 recites “Figure 7a” however there is no Figure 7a provided.
Appropriate correction is required.

Claim Objections
Claims 7, 11 and 12 are objected to because of the following informalities:  
In Claim 7, Line 2 the comma after “combustion chamber” should be a semicolon so it is clear that only the nozzle is downstream of the combustion chamber and the injector plate, the manifold and catalyst are annular.
In Claim 11, Line 4 “the other of the at least to faces” should be “the other of the at least two faces”.  
In Claim 12, “a longitudinal axis” in Line 4 should be “the longitudinal axis” and “the other of the at least to faces” in Line 7 should be “the other of the at least two faces”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9-10 and 14-18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The limitation “the plurality of apertures are oriented parallel to a longitudinal axis of the rocket engine” of Claims 9 render the claim indefinite.  It is unclear, specifically in light of 

Claim 10 depends from Claim 9 and is rejected accordingly.

The limitations “an inner wall defining an inlet fluidly connectable to a source of an oxidizer” and “the outer wall defining an outlet for injecting a catalyzed oxidizer within the combustion chamber” in Lines 2-5 of Claim 14 render the claim indefinite.  It is unclear, specifically in light of the specification, how the inner wall defines the inlet and the outer wall defines the outlet since the only figure identified as an integrated injector assembly, as recited in the preamble, is Figure 15, per Paragraph 0040. In Figure 15 apertures labeled 1230d are the inlets which are in the outer wall and apertures labeled 1230e are the outlets which are in the inner wall.  Therefore the claimed limitations appear to claim structure that does not correspond to the disclosed structure and it is unclear what is being claimed.  For purposes of 

Claims 15-18 depend from Claim 14 and are rejected accordingly.

The limitation “the inlet includes a plurality of apertures extending through the outer wall” in Lines 1-2 of Claim 16 render the claim indefinite. It is unclear how the inlet includes a plurality of aperture in the outer wall when Claim 14, from which Claim 16 depends, claims the inner wall defines the inlet in Line 2. 

The limitation “the outlet includes a plurality of apertures extending through the inner wall” in Lines 1-2 of Claim 17 render the claim indefinite. It is unclear how the inlet includes a plurality of aperture in the outer wall when Claim 14, from which Claim 16 depends, claims the outer wall defines the outlet in Line 4. 

Claim 18 depends from Claim 17 and is rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-3, 7-9, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrus (U.S. Patent No. 3,581,504), hereinafter Andrus.

Regarding Independent Claim 1, Andrus teaches a rocket engine (Figure 1) comprising: a combustion chamber (83) having a chamber inlet (Figure 1 – the radially inner surface of the plate, 66, defines the inlet of the chamber) for receiving an oxidizer (Column 1, Lines 5-8 – the monopropellant is hydrogen peroxide, which is acknowledged by the Applicant is an oxidizer in Paragraph 0047) and a chamber outlet (108) for expelling combustion gases in an environment outside the combustion chamber (Figure 1 – the outlet is the opening through which the gases are expelled); a manifold (82) having a manifold inlet (22) fluidly connectable to a source of the oxidizer (Figure 1 – the inlet, 22, is connected to the source, 24, of the oxidizer) and a manifold outlet (Figure 1 – the radially outer surface of the plate outside of the catalyst, 68, defines the manifold outlet); a catalyst (68) having a catalyst inlet (Figure 1 – the holes through the plate, 64, radially outside of the catalyst, 68, are the catalyst inlet) fluidly connected to the manifold outlet (Figure 1 – the catalyst inlet provides the oxidizer to the catalyst and therefore they are fluidly connected) and a catalyst outlet (Figure 1 – the decomposed oxidizer flows through the catalyst outlet, which is the radially inner surface of the catalyst); and an injector plate (66) having a injector inlet (Figure 1 – the openings in the radially outer surface of the plate, 66, is the inlet) fluidly connected to the catalyst outlet (Figure 1 – the decomposed oxidizer flows through the injector inlet to the chamber 83) and Figure 1 – the openings in the radially inner surface of the plate, 66, is the injector outlet which provides the decomposed oxidizer to the chamber, 83, and thus is fluidly connected to the chamber inlet).

Regarding Claim 2, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the catalyst is located between the manifold and the injector plate (Figure 1 – the catalyst, 68, is between the manifold, 82, and the injector plate, 66).

Regarding Claim 3, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the injector plate includes a plurality of apertures extending therethrough (Figure 1 – Column 2, Line 49 – the injector plate, 66, is porous and therefore has a plurality of apertures extending therethrough).

Regarding Claim 7, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the rocket engine includes a convergent- divergent nozzle (Figure 1 – the engine includes a convergent, 106,/divergent, 110/116, nozzle) located downstream of the combustion chamber (Figure 1 – the flow from the chamber, 28, flows to the nozzle therefore the nozzle is downstream of the combustion chamber), the injector plate, the manifold, and the catalyst being annular (Figure 1 – the injector plat, 66, manifold, 82, and the catalyst, 68, are annular) and extending circumferentially around a convergent section of the convergent-divergent nozzle (Figure 1 – the catalyst, manifold and injector plate are circumferentially around the convergent section, 106, of the nozzle).

Regarding Claim 8, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the injector plate includes a plurality of apertures extending therethrough (Figure 1 – Column 2, Line 49 – the injector plate, 66, is porous and therefore has a plurality of apertures extending therethrough).

Regarding Claim 9, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the plurality of apertures are oriented parallel to a longitudinal axis of the rocket engine (Figure 1 – per interpretation discussed in 112(b) rejection above, the apertures, in the plate, 66, are oriented such that they are parallel to a radial direction from the longitudinal axis of the rocket engine).

Regarding Independent Claim 14, Andrus teaches an integrated injector assembly (Figure 1) for injecting an oxidizer (Column 1, Lines 5-8 – the system uses hydrogen peroxide, which is acknowledged by Applicant as an oxidizer in Paragraph 0047) within a combustion chamber (83) of a rocket engine (Column 1, Lines 2-4 – the system is for a rocket), comprising an inner wall (64 – Per the interpretation discussed above in the 112(b) rejection the wall, 64, is the wall with the inlet) defining an inlet (Figure 1 – Column 2, Lines 48 – the wall, 64, is porous and therefore has apertures/inlets) fluidly connectable to a source of an oxidizer (Figure 1 – Column 2, Lines 45-55 –the oxidizer is provided to the catalyst, 68, through the wall, 64, therefore the inlet is fluidly connected to the source of oxidizer), an outer wall (66 – Per the interpretation discussed above in the 112(b) rejection the wall, 66, is the wall with the outlet) spaced apart from the inner wall (Figure 1 – the wall, 66, is spaced from the wall with the inlet, 64) to define a cavity there between (Figure 1 – a space/cavity is defined between the two walls, 64 and 66), the outer wall defining an outlet (Figure 1 – Column 2, Lines 45-55 and Column 3, Lines 1-2 – the wall, 66, is porous and therefore has apertures/outlets) for injecting a catalyzed oxidizer within the combustion chamber (Figure 1 - Column 2, Lines 45-58 and Column 3, Lines 1-2 – the oxidizer is decomposed/catalyzed and injected into the combustion chamber, 83), and a catalyst (68) located within the cavity (Figure 1 – the catalyst, 68, is in the cavity).

Regarding Claim 15, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the inner wall and the outer wall are annular and circumferentially extend all around a longitudinal axis (Figure 1 – the walls, 64 and 66, are annular and extend circumferentially around a longitudinal axis that would pass left to right in Figure 1), the inner wall located radially inwardly of the outer wall (Figure 1 – per the interpretation provided in the 112(b) rejection above for claim 14 the wall with the outlet, 66, is radially inward of the wall with the inlet, 64), the cavity and the catalyst being annular and extending around the longitudinal axis (Figure 1 – the cavity and the catalyst, 68, within the cavity are annular and extend around the longitudinal axis).

Regarding Claim 16, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein the inlet includes a plurality of apertures (Figure 1 – Column 2, Lines 45-55 - the plate that includes the inlets, 64, is porous and therefore a plurality of apertures are in the plate) extending through the outer wall and circumferentially distributed around the longitudinal axis (Figure 1 – Column 2, Lines 45-55 and Column 3, Lines 20-22 – the plate is annular and therefore the apertures that extend through the plate are circumferentially distributed around the longitudinal axis). 

Regarding Claim 17, Andrus teach the invention as claimed and discussed above. Andrus further teaches wherein the outlet includes a plurality of apertures  (Figure 1 – Column 2, Lines 45-55 - the plate that includes the outlets, 66, is porous and therefore a plurality of apertures are in the plate) extending through the inner wall and circumferentially distributed around the longitudinal axis (Figure 1 – Column 2, Lines 45-55 and Column 3, Lines 20-22 – the plate is annular and therefore the apertures that extend through the plate are circumferentially distributed around the longitudinal axis).

Regarding Independent Claim 19, Andrus teaches a method of supplying an oxidizer (Figure 1) within a combustion chamber of a rocket engine (83), comprising: receiving an oxidizer (Figure 1 – Column 1, Lines 5-8 – the system uses hydrogen peroxide, which is acknowledged by Applicant as an oxidizer in Paragraph 0047, therefore the system receives the oxidizer); distributing the received oxidizer while catalyzing the received oxidizer (Figure 1 – Column 2, Lines 45-59 – the oxidizer is distributed through the plates, 64 and 66, and the catalyst, 68, while being decomposed/catalyzed); and injecting the catalyzed oxidizer within the combustion chamber (Figure 1 – Column 2, Lines 45-59 and Column 3, Lines 1-2 – the decomposed/catalyzed oxidizer is injected into the combustion chamber, 83).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrus in view of Munding (U.S. Patent No. 3,618,324), hereinafter Munding.

Regarding Claims 5 and 10, Andrus teaches the invention as claimed and discussed above. 
Andrus does not each wherein at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer.
However, Munding teaches monopropellant/monergol rocket motor (Title) with an injector plate (17) with a plurality of apertures (22) wherein at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis (Figure 4 – the inlets to the apertures, 22, are circumferentially offset from the outlets relative to the longitudinal axis) of the rocket engine for creating a swirl in the monopropellant (Figures 3 and 4 – the apertures generate a swirl of monopropellant
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Andrus such that at least some of the plurality of apertures have aperture inlets being circumferentially offset from aperture outlets relative to a longitudinal axis of the rocket engine for creating a swirl in the oxidizer, as taught by Munding, in order to create a centrifugal action where remaining monopropellant/monergol/oxidizer that has not yet been decomposed remains at the periphery until they have decomposed/combusted (Munding – Column 5, Lines 6-11) thereby increasing combustion efficiency.

Regarding Claim 18, Andrus teaches the invention as claimed and discussed above. 
Andrus does not teach wherein the plurality of apertures have exit flow axes having each a circumferential component relative to the longitudinal axis.
However, Munding teaches rocket motor (Title) with an injector plate (17) with a plurality of apertures (22) wherein the plurality of apertures have exit flow axes having each a circumferential component relative to the longitudinal axis (Figure 4 – the inlets to the apertures, 22, are circumferentially offset from the outlets relative to the longitudinal axis therefore the exit flow axes have a circumferential component).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Andrus such that the plurality of apertures have exit flow axes having each a circumferential component relative to the longitudinal axis, as taught by Munding, in order to create a centrifugal action where remaining oxidizer that has not yet been decomposed remains at the periphery until they have Munding – Column 5, Lines 6-11) thereby increasing combustion efficiency.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andrus in view of White (U.S. Patent No. 3,447,316), hereinafter White.

Regarding Claim 6, Andrus teaches the invention as claimed and discussed above. 
Andrus further teaches wherein the catalyst has a mesh (Figure 1 – the catalyst, 68, is shown as a mesh).
Andrus do not teach the mesh coated with silver.
However, White teaches a decomposition chamber (Title) with a catalyst (Figure 1 – Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh), the mesh coated with silver (Column 2, Lines 41-62 – the mesh is coated with silver).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andrus to have the mesh coated with silver, as taught by White, since it has been held that the selection of a known material (in the present case silver) based on its suitability for its intended use (providing a coating of mesh for a catalyst) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin
In the event that it is determined that Andrus does not teach the catalyst has a mesh it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Andrus to include the catalyst has a mesh, as taught by White, in order to provide a more tortuous and uniform flow of monopropellant and therefore maximum contact with the catalyst (White – Column 2, Lines 41-62).

Claim(s) 12-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Andrus or, in the alternative, under 35 U.S.C. 103 as obvious over Andrus in view of White.

Regarding Claim 12, Andrus teach the invention as claimed and discussed above. Andrus further teaches wherein the injector plate extends circumferentially all around a longitudinal axis of the rocket engine (Figure 1 – Column 3, Lines 20-22 – the injector plate, 66, is annular and around a longitudinal axis that extends left to right along the center of Figure 1), the catalyst being annular and extending around the injector plate (Figure 1 – catalyst, 68, is annular and extends around the injector plate) and located radially outwardly of the injector plate relative to a longitudinal axis of the rocket engine (Figure 1 – the catalyst, 68, is radially outside of the rocket engine relative to the longitudinal axis), the catalyst having a mesh (Figure 1 – the catalyst, 68, is shown as a mesh) having at least two faces (Figure 1 – the catalyst, 68, has a radially inner face and a radially outer face), one of the at least two faces located proximate the injector plate (Figure 1 – the radially inner face is next to/proximate to the injector plate) and defining the outlet of the catalyst (Figure 1 – Column 2, Lines 45-55 and Column 3, Lines 1-3 – the oxidizer flows from the catalyst, 68, through the plate, 68, into the combustion chamber, 83), the manifold extending over the other of the at least to faces (Figure 1 – the manifold extends over the radially outer face of the catalyst), the other of the at least two faces defining the inlet of the catalyst (Figure 1 – Column 2, Lines 45-55 – the oxidizer flows into the catalyst from the radially outer surface therefore the outer surface defines the inlet of the catalyst).
In the event that it is determined that Andrus does not teach the catalyst has a mesh White teaches a decomposition chamber (Title) with a catalyst (Figure 1 – Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Andrus to include the catalyst has a mesh, as taught by White, in order to provide a more tortuous and uniform flow of monopropellant and therefore maximum contact with the catalyst (White – Column 2, Lines 41-62).

Regarding Claim 13, Andrus in view of White teach the invention as claimed and discussed above. Andrus further teaches wherein the injector plate, the manifold, and the catalyst are located at a convergent section of a convergent-divergent nozzle of the rocket engine (Figure 1 – the injector plate, 66, manifold, 82, and catalyst, 68, are located at the same axial location as the convergent section, 106, of the convergent-divergent nozzle, 106, 110 and 116, of the rocket).

Regarding Claim 20, Andrus teaches the invention as claimed and discussed above. Andrus further teaches wherein distributing the received oxidizer includes distributing the received oxidizer within an annular cavity (Figure 1 – Column 2, Lines 45-55 – the oxidizer is distributed to the annular cavity containing the catalyst, 68) extending all around a longitudinal axis of the rocket engine (Figure 1 – the annular cavity extends around a longitudinal axis of the rocket engine that extends left to right in figure 1), and catalyzing the received oxidizer includes circulating the received oxidizer through a mesh extending around the longitudinal axis (Figure 1 – Column 2, Lines 45-58 – the oxidizer is decomposed/catalyzed as it flows through a catalyst, 68, which is shown as a mesh that extends around the longitudinal axis).
In the event that it is determined that Andrus does not teach the oxidizer received through a mesh White teaches a decomposition chamber (Title) with a catalyst (Figure 1 – Column 2, Lines 41-62 – the system has a catalyst) wherein the catalyst has a mesh (Column 2, Lines 41-62 – the catalyst uses a screen mesh).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Andrus to include the catalyst has a mesh, as taught by White, thus circulating the received oxidizer through a mesh in order to provide a more tortuous and uniform flow of monopropellant and therefore maximum contact with the catalyst (White – Column 2, Lines 41-62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hobson (U.S. Patent No. 8,020,614) shows a rocket engine for decomposing hydrogen peroxide with an injector plate and manifold with the catalyst being between the manifold and injector plate.
Hankins (U.S. Patent No. 3,702,174) shows a rocket system using an annular injector plate, catalyst and manifold located at the convergent section of a convergent/divergent nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741